Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 3 TO CREDIT AGREEMENT

AMENDMENT NO. 3 TO CREDIT AGREEMENT dated as of March 18, 2015 (this
“Amendment”) to the Credit Agreement dated as of August 27, 2013 (as heretofore
amended, the “Credit Agreement”) among BOX, INC. (the “Borrower”), the LENDERS
party thereto (the “Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent (the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrower wishes to reduce the Total Commitment under the Credit
Agreement from $75,000,000 to $65,000,000 and then from $65,000,000 to
$60,000,000 and amend certain other provisions of the Credit Agreement;

WHEREAS, Section 9.07 of the Credit Agreement permits the Credit Agreement to be
amended from time to time by the Borrower and the Required Lenders; and

WHEREAS, the Borrower, the Administrative Agent and the Lenders identified on
the signature pages hereto which collectively constitute the Required Lenders
have agreed to amend certain provisions of the Credit Agreement, subject to the
terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.

SECTION 2. Amendments. (a) Section 1.01 of the Credit Agreement is hereby
amended by amending the defined term “Permitted Investments” by (i) deleting the
word “and” at the end of clause (e); (ii) replacing the period at the end of
clause (f) with “; and”; and (iii) adding a new clause (g) to read as follows:

“(g) other investments described in Exhibit A to the Third Amendment.”

(b) Section 1.01 of the Credit Agreement is hereby further amended by adding a
new defined term “Third Amendment” to read as follows:

“Third Amendment” shall mean Amendment No. 3 to Credit Agreement dated as of
March 18, 2015, by and among the Borrower, the Lenders and the Administrative
Agent.”

(c) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating the defined term “Total Commitment” in its entirety to read as
follows:

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments as in effect at such time. The Total Commitment on March 18, 2015 is
$65,000,000. The Total Commitment shall be automatically reduced, ratably in
respect of the applicable Commitment of each Lender, to $60,000,000 on April 1,
2015.”;

(d) Section 6.01(d) of the Credit Agreement is hereby amended by deleting the
dollar amount “$15,000,000” and replacing it with “$50,000,000”.

(e) Section 6.01(e) of the Credit Agreement is hereby amended by deleting the
dollar amount “$15,000,000” and replacing it with “$50,000,000”.

(f) Section 6.01(m) of the Credit Agreement is hereby amended by deleting the
dollar amount “$7,500,000” and replacing it with “$35,000,000”.

SECTION 3. Representations of Borrower. The Borrower represents and warrants
that (i) the representations and warranties set forth in Article 3 of the Credit
Agreement and in the other Loan Documents will be true on and as of the
Amendment Effective Date (as defined below) and (ii) no Default will have
occurred and be continuing on such date.

 

 

 



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SECTION 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 5. Effectiveness. This Amendment shall become effective on the date (the
“Amendment Effective Date”) when the Administrative Agent shall have received
from each of the Borrower and the Required Lenders a counterpart hereof signed
by such party or facsimile or other written confirmation (in form satisfactory
to the Administrative Agent) that such party has signed a counterpart hereof;
provided that, after giving effect to all Credit Events as of such date, (i) the
Aggregate Exposure as of such date does not exceed $65,000,000 and (ii) the
reduction in the Total Commitment from $75,000,000 to $65,000,000, as set forth
in Section 2(c) of this Amendment, shall be applied ratably in respect of the
applicable Commitment of each Lender.

SECTION 6. Miscellaneous. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement. In
accordance with Section 9.05 of the Credit Agreement, the Borrower agrees to
reimburse the Administrative Agent for its reasonable and documented
out-of-pocket expenses in connection with this Agreement, including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent. The Borrower acknowledges and agrees that the
Administrative Agent, each Lender and each Related Party of any of the foregoing
shall be entitled to the benefit of the indemnity provisions of Section 9.05 of
the Credit Agreement, as if each such person was included in the definition of
“Indemnitee” thereunder, this Agreement was the “Agreement” referred to therein
and the transactions contemplated hereunder were the “transactions” referred to
therein. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of any Lender or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

[SIGNATURE PAGES TO FOLLOW]

 

 

 



--------------------------------------------------------------------------------

 

POSTING VERSION – 03/13/2015

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

BOX, INC

 

By:

/s/ Peter Mcgoff

 

 

Name: Peter Mcgoff

 

 

Title: general Counsel

 

By:

/s/ Jennifer Ceran

 

 

Jennifer Ceran

 

 

Treasurer

 



[Signature Page – Amendment No. 3 to the Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, individually and as

Administrative Agent and Collateral Agent

 

 

 

 

By:

/s/ William O’ Daly

 

Name:

BILL O’ Daly

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Sean MacGregor

 

Name:

Sean MacGregor

 

Title:

Authorized Signatory

 



[Signature Page – Amendment No. 3 to the Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

/s/ Jon G. Kowalczuk

 

Name:

John G. Kowalczuk

 

Title:

Executive Director

 



[Signature Page – Amendment No. 3 to the Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

MORGAN STANLEY SENIOR

FUNDING, INC.

 

 

 

 

By:

/s/ Sharon Bazbaz

 

Name:

Sharon Bazbaz

 

Title:

Vice President

 



[Signature Page – Amendment No. 3 to the Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

BMO HARRIS FINANCING, INC.

 

 

 

 

By:

/s/ Tomasz Milewski

 

Name:

Tomasz Milewski

 

Title:

VICE PRESIDENT

 

 

 



[Signature Page – Amendment No. 3 to the Credit Agreement]

--------------------------------------------------------------------------------

 

EXECUTION VERSION

Exhibit A

To Amendment No. 3 to Credit Agreement

Other Permitted Investments

Table A – Portfolio Investment Guidelines

 

Eligible Securities

Description

 

Issuer

Concentration

Limit*

 

Maturity

Limit*

 

Minimum

Rating*

 

Asset Class

Concentration

Limit*

Government Securities

 

 

 

 

 

 

 

 

Securities explicitly backed by the

full faith and credit of the US

Government

 

100%

 

3.1 year

 

N/A

 

no limit

US Federal Agencies and

Government Sponsored Enterprises

 

50%

 

3.1 year

 

N/A

 

no limit

Sovereign, Quasi-Sovereign, and

Supranational

 

5%

 

3.1 year

 

A-/A3

 

50%

Corporate Securities

 

 

 

 

 

 

 

 

US and foreign commercial paper

(CP), including private placement

 

5%

 

270 days

 

Al/Pl

 

50%

Bonds, notes, MTNs. FRNs.

Including 144A’s

 

5%

 

3.1 year

 

A-/A3

 

50%

Senior bank-issued debt. Non-FDIC

deposits, Non-FDIC CDs, ECDs,

Deposit Notes, TDs

 

5%

 

365 days

 

Al/Pl

 

50%

Repurchase Agreements

 

 

 

 

 

 

 

 

All repos must be collateralized by

at least 102% US Treasuries and US

Agencies

No other collateral is acceptable

 

15% per counterparty

 

30 days

 

Al/Pl per counterparty

 

no limit

Other Securities

 

 

 

 

 

 

 

 

Mortgage-Backed Securities:

Agency MBS only

 

5% per

specified pool

 

20 months (WAL)

 

N/A

 

25%

Asset-Backed Securities (ABS):

Credit cards and auto receivables only

 

5%

 

20 months (WAL)

 

AAA/Aaa

 

25%

Municipal debt obligations

 

5%

 

3.1 year

 

A-/A3

 

50%

Money Market Funds

($5B or greater in size)

 

N/A

 

Rule 2A-7

 

Rule 2A-7

 

no limit

Portfolio Limits

Description

 

 

 

Max/Min*

 

 

 

 

Average duration maximum

 

 

 

2 years

 

 

 

 

Corporate bonds/notes

minimum issue size

 

 

 

$200mm

 

 

 

 

Municipal bonds/notes

minimum issue size

 

 

 

$25mm

 

 

 

 

Asset-Backed Securities

minimum tranche size at time of

purchase

 

 

 

$l00mm

 

 

 

 

Maximum percentage of any

Money Market Fund ($5B or greater)

 

 

 

5%

 

 

 

 

 

*

At the time of purchase

 